94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Raymond WAHRMAN, Appellant,v.John A. WAHRMAN;  Terry Ellinger;  Mary Ellinger, Appellees.
No. 96-1220.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 7, 1996.Decided Aug. 22, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Raymond Wahrman filed a complaint in the district court against John Wahrman and Terry and Mary Ellinger.  He alleged that, through a partition action in Nebraska state court, the Ellingers had fraudulently obtained title to land in which he had an interest, and he sought recovery of the fair value of the property.  The district court dismissed the complaint as barred by res judicata.  Wahrman appeals.


2
We must consider the issue of the district court's subject matter jurisdiction if the record suggests it is lacking.   Yeldell v. Tutt, 913 F.2d 533, 537 (8th Cir.1990).  We observe that the complaint did not allege facts showing diversity jurisdiction, or identify a statutory or constitutional basis for federal question jurisdiction.  See 28 U.S.C. §§ 1331-1332;  Fed.R.Civ.P. 8(a)(1) (pleading which sets forth claim for relief shall contain short plain statement of grounds for court's jurisdiction);   Luecke v. Schnucks Markets, Inc., 85 F.3d 356, 358 (8th Cir.1996) (federal question generally must appear on face of complaint);   Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir.1987) (pleadings must state citizenship of parties to establish diversity).


3
Accordingly, we vacate the district court's judgment and remand with directions to dismiss the complaint, without prejudice, for lack of subject matter jurisdiction.